DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8, 9 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamada (US 6,041,877).
Yamada discloses:
a vehicle body (100); 
an engine (1) mounted on the vehicle body; 
a motor (31) mounted on the vehicle body; 
a battery (39) that provides driving electric power to the motor; 
a travel unit including a pair of right and left first travel apparatuses (17, 18) to which power from the engine is transmitted, and a pair of right and left second travel apparatuses (37, 38) that are located in front of or behind the first travel apparatuses and to which power from the motor is transmitted; 
a mode change switch (47) that operates a travel mode of the vehicle body; and 
a mode control device (44), the mode switch being configured to switch the travel mode of the vehicle body to a two wheel engine, a two wheel motor, or a four wheel hybrid driving mode (see driving modes provided in Fig. 4).


Col. 5, ln. 16-20 provide that the driving mode is selected by the driver by operating the driving mode switch.  Accordingly, operation of the mode switch in either of the two wheel engine or four wheel hybrid driving modes is necessary to switch the travel mode to the two wheel motor driving mode.
▪ Regarding claim 13:
Motor 31 acts as a power generator that is driven by the engine (col. 7, ln 21-24; driven via rotation of front and rear wheels).  Additionally, the battery is capable of storing electric power generated by the power generator, a control mode of the motor is switched between a normal mode and a charge mode, wherein in the charge mode, driving of the motor is suppressed as compared with that in the normal mode.  (col. 7, ln. 30-37).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada in view of Wenthen (US 2007/0267233) .
Yamada discloses as discussed above, in addition to a speed change apparatus (11).
Yamada does not directly disclose a shift lever that switches between a forward and backward movement state.

Based on the teaching of Wenthen, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Yamada by including a shift lever in order to provide a means of controlling the direction of the vehicle.  This would be beneficial for operating the vehicle in the forward and reverse directions, which is an operation that is commonly used and very well known in the art.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada in view of Makino (US 2012/0158233).
Yamada discloses as discussed above, but does not directly disclose a key switch.
Makino teaches a vehicle that uses a key switch to change the travel mode (see ¶ 0007).  
Based on the teaching of Makino, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Makino in order to provide a means of easily selecting the driving mode during operation of the vehicle.



Allowable Subject Matter
Claims 1-6 are allowed.  Applicant has incorporated allowable subject matter from claim 7 into independent claim 1.
The following is an examiner’s statement of reasons for allowance: The Examiner was unable to find prior art teaching, inter alia, a vehicle with a mode change switch to change between a two-wheel engine driving mode, a two-wheel motor driving mode, a four-wheel hybrid driving mode, and an off mode; a shift lever; and a key switch; wherein the mode change switch is disposed on one side of the steering wheel and the shift lever and key switch are located on the other side.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 11/4/20 have been fully considered:
Regarding claims 1-6: the amendments have overcome the rejection and the claims are allowed as provided above.
Regarding new claim 8, the arguments are not persuasive.  Applicant argues that Yamada does not discuss the operation of the electric motor when the vehicle is placed in a charge 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. As per attached form 892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maurice Williams whose telephone number is (571)272-4263.  The examiner can normally be reached on Mon.-Fri. 9-5:30 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MAURICE L WILLIAMS/Examiner, Art Unit 3611                                                                                                                                                                                                        


MLW
February 9, 2021

/MINNAH L SEOH/Supervisory Patent Examiner, Art Unit 3611